Exhibit 10.57

MOBILE SATELLITE VENTURES (CANADA) INC.

- and –

3051361 NOVA SCOTIA UNLIMITED LIABILITY COMPANY

 

--------------------------------------------------------------------------------

CAPACITY LEASE AGREEMENT

November 26, 2001

 

--------------------------------------------------------------------------------

Osler, Hoskin & Harcourt LLP



--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS AND PRINCIPLES OF INTERPRETATION    1  
1.1        Definitions    1   1.2        Obligation to Act in Good Faith    4  
1.3        Headings    4   1.4        Schedules    4   1.5        Consent    5  
1.6        Calculation of Time    5   1.7        Business Day    5  
1.8        Obligations as Covenants    5 ARTICLE 2   DEMISE AND LEASE    5  
2.1        Demise of the Balance    5 ARTICLE 3   CONSIDERATION    6  
3.1        Consideration    6   3.2        Payment of Lease Payments    6  
3.3        Adjustments to Lease Payments    6   3.4        Sales Taxes    7
ARTICLE 4   THE SATELLITE SYSTEM    7   4.1        Ownership of the Spectrum
Capacity and the Satellite System    7   4.2        Maintenance and Operation of
the Satellite System    8   4.3        Comply with All Laws    9 ARTICLE 5  
EXTENSIONS AND EXPANSIONS TO EXISTING SATELLITE SYSTEM    9  
5.1        Extensions to Existing Satellite System    9   5.2        Lease
Supplements    10 ARTICLE 6   NEXT GENERATION SATELLITE SYSTEM    10  
6.1        Next Generation Satellite System    10 ARTICLE 7   NEW SERVICES    11
  7.1        New Services    11 ARTICLE 8   RELATIONSHIP TO END USERS    12  
8.1        Obligations to End Users    12 ARTICLE 9   INDEMNITY AND LIMITATION
OF LIABILITY    12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

9.1        Indemnity

   12

9.2        No Consequential or Special Damages

   13 ARTICLE 10   

REPAIRS

   13

10.1     Newco’s Repairs

   13

10.2     Canadian License Co.’s Repairs

   13

10.3     Newco may Inspect State of Repair

   13

10.4     Notify Canadian License Co. of Any Damage

   13 ARTICLE 11   

MARKS

   14

11.1     Parties’ Interest In Marks

   14 ARTICLE 12   

REPRESENTATIONS AND WARRANTIES

   14

12.1     Representations and Warranties of Canadian License Co.

   14

12.2     Representations and Warranties of Newco

   15 ARTICLE 13   

COVENANTS

   16

13.1     Covenants of Canadian License Co.

   16

13.2     Covenants of Newco

   16

13.3     Additional Covenants Regarding the Satellite System

   17 ARTICLE 14   

TERM AND TERMINATION

   17

14.1     Term

   17

14.2     Extension Term

   17

14.3     Termination

   17

14.4     Acknowledgement by Canadian License Co.

   18

14.5     Survival of Obligations

   19 ARTICLE 15   

PUBLICITY AND ADVERTISING

   19

15.1     Prior Approval of Other Party

   19

15.2     Parties’ Right to Approval

   19 ARTICLE 16   

DELIVERY OF INFORMATION

   19

16.1     Notice of Certain Events

   19 ARTICLE 17   

UNAVOIDABLE DELAYS

   20

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

17.1     Unavoidable Delays

   20 ARTICLE 18   

GENERAL

   21

18.1     Notices

   21

18.2     Time of the Essence

   21

18.3     Assignment

   22

18.4     Successors and Assigns

   22

18.5     Further Assurances

   22

18.6     Governing Law

   22

18.7     Severability

   23

18.8     Currency

   23

18.9     Confidentiality

   23

18.10   Rights and Remedies

   23

18.11   Counterparts

   24

 

- iii -



--------------------------------------------------------------------------------

CAPACITY LEASE AGREEMENT

THIS LEASE AGREEMENT dated as of November 26, 2001

BETWEEN:

MOBILE SATELLITE VENTURES (CANADA) INC., a
corporation incorporated under the laws of Ontario

(“Canadian License Co.”)

- and-

3051361 NOVA SCOTIA UNLIMITED LIABILITY COMPANY, an unlimited liability company
governed by the laws of Nova Scotia

(“Newco”)

RECITALS:

 

A. Canadian License Co. owns and operates a Canadian mobile satellite system;
and

 

B. Canadian License Co. agrees, subject to the terms and conditions of this
Lease, to lease to Newco the balance of the satellite capacity and the right to
use the spectrum capacity associated with Canadian License Co.’s mobile
satellite system that is not utilized by Canadian License Co. for the purposes
of fulfilling its existing contractual obligations to the Government of Canada
and the terms and conditions of its spectrum licenses and orbital
authorizations.

THEREFORE in consideration of the mutual covenants contained herein the Parties
agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1 Definitions

In this Lease, the following words and terms shall have the meanings set out
below:

“Authorizations” means any of the Spectrum Licenses, the satellite orbital
slot(s) authorizations granted by Industry Canada to Canadian License Co., and
such other approvals as are either currently held or required to be held by
Canadian License Co. in order to conduct its business and to operate the
Satellite System.



--------------------------------------------------------------------------------

“Balance” means the right to use that portion of the Spectrum Capacity and
Satellite Capacity which is not utilized by Canadian License Co. for the
purposes of fulfilling its Other Obligations.

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located at the City of New York, New York are open
for business during normal banking hours.

“Effective Date” means the date this Lease is made between the Parties.

“Encumbrances” means any charge, lien, interest or encumbrance of whatsoever
nature or kind.

“End User” means an individual or entity purchasing radiocommunication services
(including satellite services) from Newco.

“Existing Satellite System” means the Facilities, the Unowned Assets, and the
Underlying Rights, all of which are held by Canadian License Co. and includes
any expansion, extension, alteration, reconfiguration or reduction of such
system, but does not include any Next Generation Satellite System.

“Extension Term” has the meaning set out in Section 14.2 of this Agreement.

“Facilities” means the radio apparatus, switches, satellite(s), satellite
equipment, service and feeder links, L- Band transceiver equipment, transponder
and any other equipment, including portions of any of the foregoing that form a
part of the Existing Satellite System or the Next Generation Satellite System,
as the case may be.

“Government of Canada” means Her Majesty the Queen in Right of Canada.

“Indemnifying Party” has the meaning set out in Section 9.1 of this Agreement.

“Industry Canada” means the agency of the federal government of Canada which,
among other things, issues licenses for the use of radio frequency spectrum in
Canada, or successor agency or department thereto.

“Lease” means this Lease including all Schedules attached to this Lease, all as
amended from time to time pursuant hereto.

“Lease Payments” has the meaning set out in Section 3.1 of this Lease.

 

- 2 -



--------------------------------------------------------------------------------

“Lease Supplement” means an agreement entered into by the Parties pursuant to
the terms of Section 5.2 of this Lease.

“Marks” means all service marks, trademarks, and trade names used by a Party on
or in connection with the provision of service under this Lease or in the
provision of services (including satellite services) either domestically or
internationally.

“Next Generation Satellite System” means the Facilities, the Unowned Assets, and
the Underlying Rights held by Canadian License Co. in any future satellite
system in which Canadian License Co. acquires an interest.

“New Services” has the meaning set out in Section 7.1 of this Agreement.

“Notice” has the meaning set out in Section 18.1 of this Agreement.

“Other Obligations” means the obligations which Canadian License Co. must fulfil
at the Effective Date in relation to its Government Telecommunications and
Information Services contract with the Government of Canada and, during the Term
of the lease, in relation to: 1) the terms and conditions of its Authorizations;
and 2) any Canadian end-user customers who, regardless of where such customers
are located in Canada, have been unable to obtain services from Newco on
non-discriminatory terms and conditions that are customary within the industry.

“Parties” means Canadian License Co. and Newco, and “Party” means any one of
them.

“Rights” has the meaning set out in Section 13.1 of this Lease.

“Satellite Capacity” means the current satellite capacity of Canadian License
Co.’s Existing Satellite System or any future capacity of any Next Generation
Satellite System in which Canadian License Co. acquires an interest, as the case
may be.

“Satellite System” means the Existing Satellite System and any Next Generation
Satellite System in which Canadian License Co. acquires an interest.

“Specifications” means the design, specifications and operating parameters for
the Existing Satellite System as more particularly set out in Schedule “A”, and
the Next Generation Satellite System, as may be set out in Schedules from time
to time.

“Spectrum Capacity” means the current radio spectrum that has been granted by
Authorization to Canadian License Co. by Industry Canada for use in conjunction
with the Existing Satellite System and any radio spectrum that may be granted by
Authorization to Canadian License Co. by Industry Canada in the future for use
in conjunction with Canadian License Co’s Existing Satellite System, or in
conjunction with any Next Generation Satellite System in which Canadian License
Co. acquires an interest, as the case may be.

 

- 3 -



--------------------------------------------------------------------------------

“Spectrum Licenses” means the radio spectrum granted by Industry Canada to
Canadian License Co. from time to time.

“Term” is as defined in Section 14.1 of this Lease.

“Underlying Rights” means all interconnection agreements, building access
agreements, roof-top leases, easements, leases, licenses of occupation,
rights-of-way, permits or other similar rights held, owned or acquired, or which
shall be held, owned or acquired, by Canadian License Co. from third parties
with respect to the Spectrum Licenses in the Existing Satellite System or the
Next Generation Satellite System, as the case may be.

“Unowned Assets” means all equipment and other infrastructure related thereto
which are not owned by Canadian License Co. but in respect of which Canadian
License Co. acquires rights from time to time in connection with the Spectrum
Licenses in the Existing Satellite System or the Next Generation Satellite
System, as the case may be.

 

1.2 Obligation to Act in Good Faith

Newco and Canadian License Co. acknowledge and agree that they will act in good
faith in carrying out the spirit and intent of this Lease and will do all things
and take all steps as may reasonably be required to give effect to their
obligations under this Lease.

 

1.3 Headings

Article and section headings are inserted for convenience of reference only and
are not to be considered part of the actual terms of this Lease.

 

1.4 Schedules

The Schedules to this Lease, as listed below, are an integral part of this
Lease. The Parties agree that Schedules may be added from time to time and each
new Schedule shall be incorporated into, and form an integral part of, this
Lease.

Schedule “A” - Specifications.

 

1.5 Consent

Whenever a provision of this Lease requires an approval or consent by a Party
and notification of such approval or consent is not delivered within the
applicable time limit, then, unless otherwise specified, the Party whose consent
or approval is required shall be conclusively deemed to have withheld its
consent or approval.

 

- 4 -



--------------------------------------------------------------------------------

1.6 Calculation of Time

Unless otherwise specified, time periods within or following which any payment
is to be made or any act is to be done shall be calculated by excluding the day
on which the period commences and including the day which ends the period and by
extending the period to the next Business Day following if the last day of the
period is not a Business Day.

 

1.7 Business Day

Whenever any payment to be made or any action to be taken under this Lease is
required to be made or taken on a day other than a Business Day, such payment
shall be made or action shall be taken on the next Business Day following.

 

1.8 Obligations as Covenants

Any obligation of a Party to this Lease is deemed to be a covenant of that
Party.

ARTICLE 2

DEMISE AND LEASE

 

2.1 Demise of the Balance

 

  (a) For the Term and subject to the provisions of this Lease, Canadian License
Co. hereby demises and leases unto Newco, and Newco hereby leases from Canadian
License Co., such amount of the Balance as Newco may request from time to time.
For greater certainty, the Parties agree that Canadian License Co. shall be able
to provide the entire Balance, if requested.

 

  (b) The Parties acknowledge that appurtenant to the leasehold rights granted
to Newco in respect of the Balance pursuant to Section 2.1(a) of this Lease,
Newco shall enjoy and have the benefit of all rights to use the Satellite System
for purposes of resale subject to the terms and conditions of this Lease. The
Parties further acknowledge that such rights to use the Satellite System are
integral to, and an absolute requirement in connection with, Newco’s use and
enjoyment of the Balance. Therefore, Canadian License Co. shall use reasonable
commercial efforts to obtain, maintain, maximize, renew, expand and apply for
all Authorizations, licenses and approvals necessary to ensure that it will, at
all times, have the ability and capability to lease to Newco the Balance. In
addition, Canadian License Co. shall not take (or omit to take) any actions in
respect of the Satellite System which will or may adversely affect Newco’s
existing or planned use of the Balance directly or indirectly, including, but
not limited to, any act or omission that may adversely affect Newco’s use of the
Underlying Rights or the Unowned Assets.

 

- 5 -



--------------------------------------------------------------------------------

  (c) Newco shall be entitled to use the Balance for any lawful purpose. Any
resale of the Balance by Newco to provide services in Canada shall be subject to
and comply with applicable regulatory requirements and laws of Canada.

ARTICLE 3

CONSIDERATION

 

3.1 Consideration

In consideration for this Lease of the Balance and access to and use of the
Satellite System and the other rights granted by Canadian License Co. to Newco
herein, Newco agrees to make lease payments (the “Lease Payments”) to Canadian
License Co. in an amount to be set by the Parties from time to time based on a
number of factors, including the proportion of the Balance utilized by Newco,
the fair market value of the Balance as determined on an arm’s length basis
which the Parties agree shall be equal to no more than cost plus a reasonable
margin, not to exceed ten per cent (10%), or any other rights granted by
Canadian License Co. to Newco under this Lease.

 

3.2 Payment of Lease Payments

The Lease Payments shall be payable by Newco in advance on the first Business
Day of January, April, July and October in each year. Newco shall have the right
to set off any Lease Payments payable hereunder against any amounts as may be
owed to Newco by Canadian License Co.

 

3.3 Adjustments to Lease Payments

 

  (a) In the event that the Balance, or access to and use of the Satellite
System or any other rights granted by Canadian License Co. under this Lease are
reduced, the Lease Payments payable by Newco shall be reduced proportionately by
such amounts as the Parties shall agree at the time of the reduction, and a
rebate paid to Newco by Canadian License Co. if applicable.

 

  (b) In the event that Canadian License Co. extends or expands the Existing
Satellite System in accordance with the provisions of Article 5 of this Lease,
the Lease Payments shall be adjusted by such amounts as the Parties shall agree
upon at the time to reflect the cost of providing any additional Spectrum
Capacity and Satellite Capacity.

 

  (c) In the event that New Services are established in accordance with the
provisions of Article 7 of this Lease, the Lease Payments shall be adjusted by
such amounts as the Parties shall agree upon at the time to reflect the cost of
providing any New Services.

 

- 6 -



--------------------------------------------------------------------------------

  (d) In the event that a Next Generation Satellite System is established in
accordance with the provisions of Article 6, then payment for any Spectrum
Capacity and Satellite Capacity relating to such Next Generation Satellite
System shall be as provided in Article 6.

 

3.4 Sales Taxes

In addition to the Lease Payments, Newco shall pay all sales taxes payable in
connection with this Lease.

ARTICLE 4

THE SATELLITE SYSTEM

 

4.1 Ownership of the Spectrum Capacity and the Satellite System

The Parties acknowledge and agree that as and between themselves:

 

  (a) the Spectrum Capacity, including the Balance, and the Satellite System
shall at all times remain the property of Canadian License Co.;

 

  (b) this Lease does not convey to Newco ownership of the spectrum associated
with the Balance of the Spectrum Capacity or the Satellite System; and

 

  (c) nothing in this Lease is intended to diminish or restrict Canadian License
Co.’s obligations as a holder of Authorizations from Industry Canada and both
Parties desire that the Lease be compliant with all applicable laws, regulations
and Canadian License Co.’s Other Obligations. Any term of this Lease that would
otherwise violate such laws, regulations or Other Obligations shall be deemed
amended and modified to the full extent required to comply with such
requirements, while preserving to the greatest extent practicable the benefits
intended to be conveyed to the Parties hereunder, and the Parties will document
such amendments and modifications by written amendment, unless the same would
cause Newco substantial direct economic or regulatory harm in which case Newco
shall be entitled to terminate this Lease.

 

4.2 Maintenance and Operation of the Satellite System

 

  (a)

Throughout the Term, Canadian License Co. shall use reasonable commercial
efforts to maintain, repair, expand, and replace, if necessary, the Satellite
System, including the Next Generation Satellite System, in accordance with the
Specifications and industry standards. Unless otherwise agreed to by Newco,
Canadian License Co. shall provide the Balance exclusively by means of
Facilities operated and controlled by Canadian License Co. In the event that
Canadian License Co. subcontracts for maintenance and repair services, Canadian
License Co. shall consult with Newco in advance of entering into any such

 

- 7 -



--------------------------------------------------------------------------------

 

subcontract in order that Newco may satisfy itself that the subcontractor will
meet maintenance and repair standards for the Satellite System which will be at
least as high as those standards set forth in the Specifications.

 

  (b) The Parties shall co-operate in good faith in planning the design and
construction of expansions, extensions and modifications, to the Existing
Satellite System and in planning the design and construction of any Next
Generation Satellite System in which Canadian License Co. will acquire an
interest. Not less frequently than quarterly, Canadian License Co. and Newco
shall meet to evaluate Canadian License Co.’s construction plans and network
design and consider Newco’s requirements.

 

  (c) In carrying out any frequency co-ordination activities, Canadian License
Co. shall coordinate with Newco in order to ensure that Newco’s requirements for
the Balance are taken into account.

 

  (d) Without limiting the generality of the foregoing, Canadian License Co.
will afford Newco a reasonable opportunity to evaluate the performance
capabilities of the Satellite System at all times during the term of this Lease.
Evaluation of the Satellite System may include, without limitation: physical
evaluations and visual inspections of the Facilities; assessments of Canadian
License Co.’s processes and systems; and tests of the Satellite System’s overall
performance capabilities. These evaluations may be used by Newco to determine
Canadian License Co.’s compliance with the Specifications for the Satellite
System. Without limiting the generality of the foregoing, Canadian License Co.
will at no additional cost to Newco make such changes in the Satellite System as
may be reasonably requested from time to time by Newco (including pointing and
reconfiguring the Satellite System) in order to improve the Satellite System’s
overall performance or to cause it to perform in a manner more consistent with
the requirements of End Users; provided, however, that such changes will not
interfere with the ability of Canadian License Co. to carry out its Other
Obligations.

 

4.3 Comply with All Laws

 

  (a) Canadian License Co. shall, at its expense and provided it is not
otherwise prohibited from doing so because of the acts or omissions of third
parties, promptly comply with and conform to the requirements of every
applicable statute, law, by-law, regulation, ordinance and order at any time or
from time to time in force during the Term affecting the Satellite Capacity, the
Spectrum Capacity, and the Satellite System other than those matters which are
the obligation of Newco.

 

  (b) Newco shall, at its expense and provided it is not otherwise prohibited
from doing so because of the acts or omissions of third parties, promptly comply
with and conform to the requirements of every applicable statute, law, by-law,
regulation, ordinance and order at any time or from time to time in force during
the Term affecting Newco’s use of the Balance or the Satellite System.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 5

EXTENSIONS AND EXPANSIONS TO EXISTING SATELLITE SYSTEM

 

5.1 Extensions to Existing Satellite System

 

  (a) At any time during the Term, Newco shall have the right to request that
Canadian License Co. extend or expand the Existing Satellite System as described
in the request, and Canadian License Co., upon receipt of the request, shall
consider the request and provide a written response to Newco within ten Business
Days (10) days of its receipt of the request, in recognition of Newco’s
requirement to respond expeditiously to the demands of its own customers.
Canadian License Co.’s response shall include an indication of the feasibility
of and an estimate of the cost of the extension or expansion, and the time to
complete the extension or expansion in question. Upon receipt of Canadian
License Co.’s response, Newco shall have the right to accept or reject Canadian
License Co.’s response and, if it accepts such response, Newco shall pay the
costs of the extension or expansion of the Existing Satellite System. If
accepted, Canadian License Co. shall, subject to obtaining any Authorizations or
Rights required, proceed with the extension or expansion forthwith, and Newco
and Canadian License Co. shall execute a Lease Supplement with respect to the
extension or expansion in accordance with the provisions of Section 5.2 hereof.

 

  (b) If at any time and from time to time during the Term, Canadian License Co.
elects of its own accord to construct its own, or lease or license from a third
party, an extension or expansion of the Existing Satellite System, then Canadian
License Co. shall immediately notify Newco in writing, and Newco shall, at any
time thereafter during the Term hereof, have the option to acquire from Canadian
License Co. a lease of such extension or expansion for a term commencing on the
date of execution of a Lease Supplement in accordance with the provisions of
Section 5.2 hereof and ending on the termination of the Lease.

 

5.2 Lease Supplements

 

  (a) In the event Newco exercises its option to lease any additional Existing
Satellite System extension or expansion, pursuant to Section 5.1 above, upon
such exercise the Parties shall execute a Lease Supplement adding to the Lease
the Spectrum Capacity and Satellite Capacity acquired by Newco pursuant to this
Article, and the provisions of this Lease shall thereupon apply to such
additional Spectrum Capacity and Satellite Capacity, mutatis mutandis; and

 

- 9 -



--------------------------------------------------------------------------------

  (b) Newco shall compensate Canadian License Co. for the extension or expansion
of the Existing Satellite System in accordance with the provisions of
Section 3.3 hereof.

ARTICLE 6

NEXT GENERATION SATELLITE SYSTEM

 

6.1 Next Generation Satellite System

 

  (a) If at any time during the Term, Canadian License Co. plans to construct a
Next Generation Satellite System, it shall immediately notify Newco of such
intention and shall consult with Newco in order to ascertain Newco’s
requirements in respect of any such Next Generation Satellite System.

 

  (b) In the event that Canadian License Co. constructs and launches a Next
Generation Satellite System, Newco shall have the option to lease the Balance,
or from time to time any portion thereof, of the Satellite Capacity and the
Spectrum Capacity of such Next Generation Satellite System. If Newco elects to
exercise such option, it shall enter into a Lease Supplement with Canadian
License Co. pursuant to Section 5.2 hereof. The Lease Payments shall be adjusted
to reflect the cost of providing such Spectrum Capacity and Satellite Capacity
relating to the portion of such Next Generation Satellite System being leased by
Newco in such amounts as the Parties shall agree upon in good faith at the time.

 

  (c) If at any time during the Term, Newco elects of its own accord to
construct and launch a Next Generation Satellite System, Newco shall on
commercially reasonable terms offer to lease or sell such portion of the Next
Generation Satellite System as is, to the extent and only to the extent,
necessary for Canadian License Co. to fulfil its Other Obligations and its
obligations to Newco herein. Newco shall also provide power and telemetry,
tracking and control services to Canadian License Co. in relation to any
Facilities that Canadian License Co. may be required to own or operate within
such a Satellite System in order to fulfil its Other Obligations. With respect
to the Balance of Canadian License Co.’s Facilities within such Next Generation
Satellite System, this Balance shall be demised and leased to Newco, by Canadian
License Co. pursuant to a Lease Supplement in accordance with Section 5.2
hereof. The Lease Payments shall be adjusted to reflect the cost to Canadian
License Co. of providing the Balance of Canadian License Co.’s Facilities within
such Next Generation Satellite System on such terms as the Parties shall agree
upon in good faith at the time.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 7

NEW SERVICES

 

7.1 New Services

 

  (a) Canadian License Co. recognises that from time to time Newco may seek to
expand its service offerings by developing new applications and services (the
“New Services”) which utilize the Balance. Canadian License Co. agrees to assist
Newco in developing, launching and implementing such New Services and to seek
any Rights which are required for the provision of such New Services in
accordance with Section 12.1(c) hereof.

 

  (b) At any time during the Term, Newco shall have the right to request that
Canadian License Co. modify, extend or expand the Existing Satellite System or
the Next Generation Satellite System in order to support the provision of New
Services. Upon receipt of such a request, Canadian License Co. shall consider
the request and provide a written response to Newco within ten (10) Business
Days of its receipt of the request in recognition of Newco’s requirement to
respond expeditiously to the demands of its own customers. Canadian License
Co.’s response shall include an assessment of the feasibility of the request,
and an estimate of the cost to support the modification, extension or expansion
requested by Newco, and the time to complete any modifications, extensions or
expansions to the Satellite System arising from the provision of such New
Services. Upon receipt of Canadian License Co.’s response, Newco shall have the
right to accept or reject Canadian License Co.’s response and, if it accepts
such response, Newco shall pay the costs of the modification, extension or
expansion in question. If accepted, Canadian License Co. shall, subject to
obtaining any Authorizations or Rights in accordance with Section 13.1 hereof,
proceed with the modification, extension or expansion forthwith, and Newco and
Canadian License Co. shall execute a Lease Supplement with respect to the
modification, extension or expansion in accordance with the provisions of
Section 5.2 hereof.

 

  (c) Newco shall compensate Canadian License Co. for the modification,
extension or expansion contemplated in this Article in accordance with the
provisions of Section 3.3 hereof.

ARTICLE 8

RELATIONSHIP TO END USERS

 

8.1 Obligations to End Users

 

  (a) Subject to Canadian License Co.’s Other Obligations, End Users shall be in
privity of contract with Newco, and not with Canadian License Co. Unless
otherwise permitted by Newco, Canadian License Co. shall refrain from any
contact with Newco’s End Users and shall allow Newco to serve as the sole
contact with End Users.

 

- 11 -



--------------------------------------------------------------------------------

  (b) Canadian License Co. shall not be responsible to Newco or any End User for
the installation, operation, quality of transmission or testing and maintenance
of any End User equipment unless Newco contracts with Canadian License Co. for
Canadian License Co. to provide maintenance, warranty or installation of End
User equipment at rates agreeable to Newco and Canadian License Co.

 

  (c) Newco shall investigate any and all complaints from its End Users relating
to the Satellite System and will report any trouble with the Satellite System to
Canadian License Co. only upon reasonable verification that such trouble is due
to reasons other than the misuse or malfunctioning of the End User’s equipment
or the failure of such equipment to meet the technical standards for
compatibility with the Satellite System.

 

  (d) Newco is responsible for all customer care and billing to its End Users.

ARTICLE 9

INDEMNITY AND LIMITATION OF LIABILITY

 

9.1 Indemnity

Each Party (the “Indemnifying Party”) shall indemnify and save harmless the
other Party from and against all losses, claims, liabilities and costs suffered
by such other Party arising out of:

 

  (a) the negligence or wilful misconduct of the Indemnifying Party in
connection with the subject matter of this Lease;

 

  (b) any action or failure to act by the Indemnifying Party which results in a
breach or default of any obligation specified in an Underlying Right; and

 

  (c) the breach of any term or obligation of the Indemnifying Party set out in
this Lease

save and to the extent that the loss, claim, liability or cost suffered by the
other Party was caused by the negligence or wilful misconduct of the other
Party.

 

9.2 No Consequential or Special Damages

Notwithstanding anything to the contrary in this Lease, neither Party will be
liable to the other for any indirect, incidental, special, punitive or
consequential damages, including but not limited to, loss of profits, revenue or
cost of capital, or claims of contractors, suppliers or customers, whether
foreseeable or not, arising out of any breach of this Lease or any other tort or
other theory of liability.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 10

REPAIRS

 

10.1 Newco’s Repairs

Canadian License Co. and Newco acknowledge and agree that Newco shall have no
obligations or responsibilities under this Lease for the repair, maintenance or
replacement of the Satellite System, other than as may be required due to the
negligent acts or omissions of Newco or those for whom Newco is at law
responsible.

 

10.2 Canadian License Co.’s Repairs

Canadian License Co. shall, with reasonable dispatch and in a good and
workmanlike manner and so as to keep the same in such condition and repair as
will meet the Specifications and as will enable Newco to make use of same for
the purposes intended in this Lease, keep the Satellite System in useable
condition and repair, satisfactory to Newco, acting reasonably.

 

10.3 Newco may Inspect State of Repair

Newco shall be entitled to inspect the state of repair of the Satellite System
from time to time on reasonable notice.

 

10.4 Notify Canadian License Co. of Any Damage

Upon becoming aware of any damage to the Satellite System, Newco will notify
Canadian License Co. immediately of the damage and Canadian License Co. will, in
accordance with its obligations under this Lease, repair the damage forthwith.

ARTICLE 11

MARKS

 

11.1 Parties’ Interest In Marks

Each Party recognises the right, title and interest of the other Party in its
Marks and agrees not to engage in any activities or commit any acts, directly or
indirectly, which may contest, dispute, or otherwise impair such right, title
and interest of the other Party in such other Party’s Marks. Neither Party shall
use the other Party’s Marks unless properly licensed by the other Party.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

 

12.1 Representations and Warranties of Canadian License Co.

Canadian License Co. represents and warrants to Newco that, as of the date of
signing of this Lease:

 

  (a) Canadian License Co. is a corporation, duly organized, legally existing
and in good standing under the laws of Ontario;

 

  (b) Canadian License Co. is the owner (with good and marketable title thereto)
of or has adequate rights to use the Satellite System, free and clear of all
Encumbrances except as permitted by this Lease;

 

  (c) Canadian License Co. has full right, power and authority to own, control
or lease the Spectrum Capacity and the Satellite System and to enter into and
perform this Lease;

 

  (d) this Lease constitutes a valid, binding and enforceable obligation of
Canadian License Co.;

 

  (e) Canadian License Co. possesses all Authorizations issued by all applicable
Canadian regulatory and governmental authorities and all other licenses,
permits, franchises and similar Rights which are necessary for Canadian License
Co. to carry on its business and to perform its obligations to Newco pursuant to
this Lease;

 

  (f) Canadian License Co. is in compliance and, subject to its reasonable
commercial efforts, will remain in compliance with all applicable regulations,
Authorizations, licences, rules, statutes or orders of any local, provincial or
federal government, government agency or court to which Canadian License Co. is
subject regarding this Lease, the Spectrum Licences, the Spectrum Capacity and
the Satellite System;

 

  (g) Canadian License Co.’s execution of and performance under this Lease shall
not violate any applicable rules, regulations, Authorizations, licences, rules,
statutes or orders of any local, provincial or federal government, government
agency or court to which Canadian License Co. is subject;

 

  (h) Canadian License Co. is eligible to operate as a radiocommunication
carrier in Canada as defined under and in accordance with the Radiocommunication
Regulations (Canada) and is eligible to operate as a telecommunications common
carrier in Canada as defined under and in accordance with the Telecommunications
Act (Canada);

 

- 14 -



--------------------------------------------------------------------------------

  (i) Canadian License Co. has timely filed all notices, reports, renewal
applications or other filings with respect to all Authorizations and Rights held
by it and it is not aware of any pending or threatened revocations, rescissions
or withdrawals of such Authorizations or Rights.

 

12.2 Representations and Warranties of Newco

Newco represents and warrants to Canadian License Co. that, as of the date of
signing of this Lease:

 

  (a) Newco is an unlimited liability company, duly organized, legally existing
and in good standing under the laws of Nova Scotia;

 

  (b) Newco has full right, power and authority to enter into and perform this
Lease;

 

  (c) this Lease constitutes a valid, binding and enforceable obligation of
Newco; and

 

  (d) its execution of and performance under this Lease shall not violate any
applicable rules or regulations, authorizations, licences, rules, statutes or
orders of any local, provincial, state or federal government, government agency
or court to which Newco is subject.

ARTICLE 13

COVENANTS

 

13.1 Covenants of Canadian License Co.

 

  (a) Canadian License Co. covenants with Newco to observe and perform all the
covenants and obligations of Canadian License Co. set forth in this Lease.

 

  (b) Canadian License Co. covenants that it has obtained or will use reasonable
commercial efforts to obtain all Authorizations, licenses, franchises, permits,
orders, decisions, approvals, waivers, consents, Underlying Rights and rights to
gain access to or use of Unowned Assets, by contract or otherwise, and all other
rights necessary to be obtained by Canadian License Co. (collectively, the
“Rights”) in order to ensure that Canadian License Co. can provide the Balance
to Newco throughout the Term and in accordance with the provisions of this
Agreement. For greater certainty, Canadian License Co. shall use reasonable
commercial efforts to cause the Rights to remain effective throughout the Term,
in compliance with all applicable laws, rules, regulations and contractual
provisions, and shall obtain, maintain, expand, maximize and apply for all
Rights that are required to support Newco’s current and future requirements for
Spectrum Capacity and Satellite Capacity.

 

- 15 -



--------------------------------------------------------------------------------

  (c) Canadian License Co. covenants that it will use reasonable commercial
efforts to obtain, maintain, expand, maximize and apply for all Rights that are
required to support the provision of New Services by Newco.

 

13.2 Covenants of Newco

Newco covenants with Canadian License Co to observe and perform all the
covenants and obligations of Newco set forth in this Lease.

 

  (a) Newco covenants that its use of the Balance shall comply in all material
respects with all applicable government codes, ordinances, laws, rules,
regulations and/or restrictions.

 

  (b) Newco shall promptly notify Canadian License Co. of any matters pertaining
to the Balance or any damage or impending damage to or loss of the Satellite
System that are known to Newco, and which may materially interfere with or
materially adversely affect the use of the Satellite System.

 

  (c) Newco shall not use the Balance in a way which interferes in any material
way with or materially adversely affects the use by Canadian License Co. of the
Satellite System to fulfil its Other Obligations, and Newco shall interface with
Canadian License Co.’s Satellite System in all respects as though such Satellite
System were its own.

 

13.3 Additional Covenants Regarding the Satellite System

Canadian License Co. and Newco each agree to cooperate with and support the
other in complying with any requirements applicable to the Satellite Capacity,
the Spectrum Capacity, the Balance, and the Satellite System by any governmental
or regulatory agency or authority.

ARTICLE 14

TERM AND TERMINATION

 

14.1 Term

It is acknowledged and agreed by the Parties that portions of the Satellite
System intended to form part of the Lease will be constructed, installed and
accepted by Newco at different times. Notwithstanding that some or all of the
Satellite System intended to comprise the Lease may have not yet been
constructed or installed, the demise and lease contemplated by Article 2 of this
Lease shall commence on the Effective Date, and continue until the twenty-fifth
(25th) anniversary of the Effective Date (the “Term”) unless renewed in
accordance with the provisions of Section 14.2 hereof.

 

- 16 -



--------------------------------------------------------------------------------

14.2 Extension Term

This Lease will be automatically renewed for three (3) additional periods of
five years (each such five year period being referred to as an “Extension
Term”), each commencing on the first day following the last day of the prior
Term or Extension Term, unless one Party gives notice to the other at least one
hundred and twenty (120) days prior to the expiration of the Term or Extension
Term that it wishes to terminate this Lease on the expiration of the current
Term or Extension Term. During any Extension Term, all the terms and conditions
contained in this Lease shall continue, and all references in this Lease to the
Term shall be deemed to include any Extension Term.

 

14.3 Termination

 

  (a) Canadian License Co. shall be entitled to terminate this Lease:

 

  (i) forthwith if Newco files a petition for protection under the U.S.
Bankruptcy Code (11 U.S.C.) or makes an assignment for the benefit of creditors
or is named as the debtor in an involuntary bankruptcy proceeding and such
proceeding is not dismissed within thirty (30) days.

 

  (ii) upon giving at least one hundred and twenty (120) days notice prior to
the expiration of the Term or an Extension Term in accordance with Section 14.2.

 

  (b) Newco shall be entitled to terminate this Lease:

 

  (i) upon the provision of three hundred and sixty five (365) days prior
written notice to Canadian License Co.”

 

  (ii) forthwith if Canadian License Co. is adjudicated to be insolvent or makes
an assignment for the benefit of creditors or in bankruptcy, or is declared
bankrupt, or takes the benefit of any legislation that may be in force for
bankrupt or insolvent debtors or is named as the debtor in an involuntary
bankruptcy proceeding and such proceeding is not dismissed within thirty
(30) days;

 

  (iii) upon the provision of ten (10) days prior written notice if Canadian
License Co. breaches any of its material obligations under this Lease and fails
to remedy such breach within the ten (10) day period;

 

- 17 -



--------------------------------------------------------------------------------

  (iv) upon the provision of ten (10) days prior written notice upon the
termination or revocation of the Authorizations or the failure of Canadian
License Co. to obtain any additional Authorizations required in respect of the
extension or expansion of the Existing Satellite System or in respect of any
Next Generation Satellite System,

 

  (v) upon the provision of ten (10) days prior written notice in the event that
Newco’s right to terminate arises pursuant to Section 4.1(c) of this Lease;

 

  (vi) upon the provision of ten (10) days prior written notice if the Rights
and Services Agreement dated the date hereof between the Parties is terminated;

 

  (vii) upon giving at least one hundred and twenty (120) days notice prior to
the expiration of the Term or an Extension Term in accordance with Section 14.2.

 

14.4 Acknowledgement by Canadian License Co.

Canadian License Co. recognizes and acknowledges that Newco depends on Canadian
License Co. to provide the Balance to service Newco’s End Users and that, in
that regard, Newco requires assurance from Canadian License Co. that it will
continue to supply such Balance. Because of this, Canadian License Co.
acknowledges and agrees that, except in the circumstances set forth in
Section 14.3(a) of this Lease, and notwithstanding any breach by Newco of this
Lease or any provision herein, Canadian License Co. shall have no right
whatsoever to revoke, terminate or otherwise cancel this Lease or the rights of
Newco under this Lease to the use of the Balance, and Canadian License Co. shall
not restrict in any manner or to any degree whatsoever the rights of Newco under
this Agreement. Except as provided in Section 14.3(a), the sole remedy for any
such breaches by Newco shall be an action for damages in a court of competent
jurisdiction.

 

14.5 Survival of Obligations

Upon delivery of a notice of termination, this Lease shall thereupon be
terminated and all rights and obligations of the Parties under this Lease shall
cease, subject to any obligations outstanding as of the date of such
termination. All obligations of Newco or Canadian License Co. which, by their
nature, require performance or fulfilment following the expiry or sooner
termination of this Lease including, for greater certainty, the provisions of
Article 9, Article 11 and Section 18.9, shall survive the expiry or sooner
termination of this Lease.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 15

PUBLICITY AND ADVERTISING

 

15.1 Prior Approval of Other Party

Neither Party shall publish or use any advertising, sales promotions, or other
publicity materials that use the other Party’s Marks without the prior written
approval of the other Party.

 

15.2 Parties’ Right to Approval

Each Party shall have the right to review and approve any publicity materials,
press releases, or other public statements by the other that refer to such Party
or that describe any aspect of this Lease. Each Party agrees not to issue any
such publicity materials, press releases, or public statements without the prior
written approval of the other Party.

ARTICLE 16

DELIVERY OF INFORMATION

 

16.1 Notice of Certain Events

Promptly and in any event within three (3) Business Days after either Party has
received notice or has otherwise become aware thereof, it shall give to the
other notice of:

 

  (a) the commencement of any material proceeding or investigation against
Canadian License Co. or Newco by or before any governmental body or in any court
or before any arbitrator which would be likely to have a material adverse effect
on itself or the other Party, or on its ability to perform its obligations under
this Lease, and

 

  (b) the occurrence or non-occurrence of any event

 

  (i) which constitutes, or which with the passage of time or giving of notice
or both would constitute, a default by Canadian License Co. or Newco under this
Lease or under any other material agreement to which Canadian License Co. or
Newco is a party or by which its properties may be bound, and

 

  (ii) would be likely to have a material adverse effect on Newco or Canadian
License Co., or on either Party’s ability to perform its obligations under this
Lease, giving in each case the details thereof and specifying the action being
taken or proposed to be taken with respect thereto.

 

- 19 -



--------------------------------------------------------------------------------

Promptly upon receipt thereof, one Party shall deliver to the other Party copies
of any material notice or report regarding any Authorization from the grantor of
such Authorization from any governmental authority regarding the Satellite
System or the business of each Party.

ARTICLE 17

UNAVOIDABLE DELAYS

 

17.1 Unavoidable Delays

Except in the case of money to be paid pursuant to this Lease, whenever and to
the extent that either Canadian License Co. or Newco is unable to fulfil, or is
delayed or restricted in the fulfilment of, any obligation hereunder, by reason
of being unable to obtain the material, goods, equipment, service, utility or
labour required to enable it to fulfil such obligation, or by reason of any
statute, law, by-law or order-in-council or any regulation or order passed or
made pursuant thereto, or by reason of the order or direction of any
legislative, administrative or judicial body, controller or board, or any
governmental department or any governmental officer or other authority having
jurisdiction, or by reason of its inability to procure any license or permit
required therefor, or by reason of not being able to obtain any permission or
authority required therefor, or by reason of any strikes, lockouts, slow-downs
or other combined action of workmen, or shortages of material, acts of God,
inability to access or use the Satellite System, or any other cause beyond its
control, Canadian License Co. or Newco, as the case may be, shall be relieved
from the fulfilment of such obligation so long as such cause continues.

ARTICLE 18

GENERAL

 

18.1 Notices

Any notice or other writing required or permitted to be given under this Lease
or for the purposes of this Lease (in this Section referred to as a “Notice”)
shall be in writing and shall be sufficiently given if delivered, or if sent by
prepaid registered mail or if transmitted by facsimile or other form of recorded
communication tested prior to transmission to such Party:

 

  (a) in the case of a Notice to Canadian License Co. at:

Mobile Satellite Ventures (Canada) Inc.

c/o TMI Communications Inc.

1601 Telesat Court

Gloucester, Ontario

K1B 5P4

 

- 20 -



--------------------------------------------------------------------------------

Attention: Secretary

Facsimile: (613) 742-4113

 

  (b) in the case of a Notice to Newco at:

Mobile Satellite Ventures LP

c/o Motient Corporation

10802 Parkridge Blvd.

Reston, VA

20191-5416

Attention: Secretary

Facsimile: (703) 758-6134

with a copy to:

Telcom Ventures, L.L.C.

211 North Union Street

Suite 300

Alexandria, VA

22314

Attention: Hal B. Perkins, Esq.

Facsimile: (703) 706-3801

or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section. Any Notice delivered to the Party to whom it is addressed as provided
above shall be deemed to have been given and received on the day it is so
delivered at such address, provided that if such day is not a Business Day then
the Notice shall be deemed to have been given and received on the next Business
Day. Any Notice sent by prepaid registered mail shall be deemed to have been
given and received on the fifth Business Day following the date of its mailing.
Any Notice transmitted by facsimile or other form of recorded communication
shall be deemed given and received on the first Business Day after its
transmission.

 

18.2 Time of the Essence

Time is of the essence of this Lease.

 

- 21 -



--------------------------------------------------------------------------------

18.3 Assignment

Newco shall have the right to assign this Lease, including its rights and
obligations under this Lease, without consent of Canadian License Co., to such
person or entity who shall from time to time hold the Spectrum Licenses pursuant
to which the Satellite Capacity is authorized. Newco shall also have the
unrestricted right to assign this Lease, or any of its rights under this Lease,
upon written notice to Canadian License Co., to any lender as collateral
security in connection with any financing arrangement of Newco, provided that
Newco shall remain responsible for performance of its responsibilities under
this Lease.

 

18.4 Successors and Assigns

Except as otherwise specifically provided in this Lease, the covenants, terms
and conditions contained in this Lease shall apply to and bind and enure to the
benefit of the Parties and their respective successors and permitted assigns.

 

18.5 Further Assurances

Each of the Parties agrees to do, make and execute all such further documents,
agreements, assurances, acts, matters and things and take such further actions
as may be reasonably required by the other Party in order to more effectively
carry out the true intent of this Lease.

 

18.6 Governing Law

This Lease shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its principles of conflicts of law that
would give effect to the application of the law of another jurisdiction. Each of
the Parties hereby irrevocably and unconditionally consents to submit to the
non-exclusive jurisdiction of the courts of the State of New York and of the
United States of America, in each case having jurisdiction over the County of
New York, for any litigation arising out of or relating to this Lease and any
Lease Supplement, and the transactions contemplated hereby and thereby (and
agrees not to commence any litigation relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
registered mail to its respective address set forth in this Lease shall be
effective service of process for any litigation brought against it in any such
court. Each of the Parties hereby irrevocably and unconditionally waives any
objection to the laying of venue of any litigation arising out of this Lease or
the transactions contemplated by this Lease in the courts of the State of New
York or the United States of America, in each case having jurisdiction over the
County of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such litigation
brought in any such court has been brought in an inconvenient forum.

 

- 22 -



--------------------------------------------------------------------------------

18.7 Severability

If any Article, Section or paragraph of this Lease is determined to be void or
unenforceable in whole or in part, the Article, Section or paragraph shall be
deemed to be severable from this Lease and shall not cause the invalidity or
unenforceability of any other Article, Section or paragraph of this Lease.

 

18.8 Currency

Except as otherwise expressly provided, all references in this Lease to money
amounts are to United States currency.

 

18.9 Confidentiality

 

  (a) The Parties will treat as confidential this Lease and all information
provided by one Party to the other will be kept in the strictest confidence and
will only be disclosed as required by a Court of competent jurisdiction or to
the directors, officers, employees, agents, professional advisors and lenders of
the receiving Party that have a bona fide need to know the information and who
have been advised of the confidentiality obligations of this Lease. The
foregoing restriction does not apply to any information which is or becomes
generally available to the public or which is known to such person prior to its
receipt of the information from the other Party or which was obtained from any
third party who obtained the information lawfully, and under no obligation of
secrecy. The foregoing restriction does not apply to the extent disclosure is
required by law or by the applicable regulations or policies of any governmental
authority or other regulatory agency of competent jurisdiction or any stock
exchange.

 

  (b) To the extent that any information about identifiable individuals is
provided by Canadian License Co. to Newco pursuant to this Lease, Newco agrees
to treat such information in accordance with the standards of the Personal
Information Protection and Electronic Documents Act c.5, Statutes of Canada
2000, and to grant to Canadian License Co. a right of reasonable inspection to
ensure that such standards are met.

 

18.10 Rights and Remedies

For greater certainty, all of the rights and remedies under this Lease may be
exercised alone or in any combination or order and are without prejudice to any
other remedies at law or in equity, in contract or in tort.

 

- 23 -



--------------------------------------------------------------------------------

18.11 Counterparts

This Lease may be executed by the Parties in separate counterparts each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same instrument.

IN WITNESS WHEREOF the Parties have executed this Lease as of the date first
above written.

 

MOBILE SATELLITE VENTURES

(CANADA) INC.

Per:

 

/s/ Rory McCormick

Name:

  Rory McCormick

Title:

  Secretary

3051361 NOVA SCOTIA UNLIMITED

LIABILITY COMPANY

Per:

 

/s/ Ted H. Ignacy

Name:

  Ted H. Ignacy

Title:

  President

 

- 24 -